Exhibit 10.18 EXECUTION VERSION ASSET MANAGEMENT AGREEMENT This ASSET MANAGEMENT AGREEMENT (this “Agreement”) dated December 31, 2011, is made and entered into by and between NEDAK Ethanol, LLC, a Nebraska limited liability company, (“NEDAK”), and Tenaska BioFuels LLC, a Delaware limited liability company (“Tenaska”).NEDAK and Tenaska are sometimes referred to herein individually as a “Party” and collectively as the “Parties”. WHEREAS, NEDAK owns and operates an Ethanol production plant located near Atkinson, Nebraska (the “Plant”); WHEREAS, Tenaska is in the business of purchasing and selling agricultural and energy related commodities. WHEREAS, the Parties desire to enter into an arrangement whereby NEDAK will provide to Tenaska services to convert corn, natural gas and natural gasoline into Ethanol and DGS, and Tenaska will pay NEDAK for such services according to the terms and conditions of this Agreement. NOW THEREFORE, in consideration of the premises and the representations, warranties, covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the Parties agree as follows: 1.Definitions.For purposes of this Agreement, the following terms shall have the meanings specified in this Section 1: “Actual Processing Yield” shall have the meaning set forth in Section 9(a). “Agreement” shall have the meaning set forth in the introductory paragraph of this Agreement. "Applicable Law" means any and all federal, state, regional or local statutes, laws, municipal charter provisions, regulations, ordinances, rules, mandates, judgments, orders, decrees, Governmental Approvals, codes, licenses or permit requirements or other governmental requirements or restrictions, or any interpretation or administration of any of the foregoing by any Governmental Authority, that apply to the facilities, services or obligations of either Party under this Agreement, whether now or hereafter in effect. “Bankruptcy Proceeding” means with respect to a Party or entity, such Party or entity (a) makes an assignment or any general arrangement for the benefit of creditors, or (b) files a petition or otherwise commences, authorizes or acquiesces in the commencement of a proceeding or cause of action under any bankruptcy or similar law for the protection of creditors, or has such a petition filed against it. EXECUTION VERSION “Bushel” means a bushel of grade #2 yellow corn weighing fifty-six (56) pounds and otherwise satisfying the Quality Specifications. “Business Day” means any day on which the Federal Reserve member banks in New York City are open for business.A Business Day shall run from 8:00 a.m. to 5:00 p.m. Central Time. “CBOT” means the Chicago Board of Trade. “Claims” means all claims, demands, actions, and causes of action, including, without limitation, those arising from property damage, bodily injury or death of third parties, and any costs and expenses in connection therewith or related thereto. “Confidential Information” shall have the meaning set forth in Section 36(a). “Crush Margin” shall have the meaning set forth in Section 18. “Defaulting Party” shall have the meaning set forth in Section 25(a). “Determined Claim” shall have the meaning set forth in Section 8(b). “DGS” means dried or wet distillers grains with solubles which meet the applicable Quality Specifications. “Effective Date” shall have the meaning set forth in Section 42. “Event of Default” shall have the meaning set forth in Section 25(a). “Ethanol” means denatured ethanol as measured in net gallons which meets the applicable Quality Specifications. “Facility” means the Plant and NEDAK’s transloading facility located near O’Neil, Nebraska. “Force Majeure” means an event or circumstance which prevents one Party (the “Claiming Party”) from performing its obligations under this Agreement, which is not within the reasonable control of, or the result of the negligence of, the Claiming Party, and which by the exercise of due diligence, the Claiming Party is unable to overcome or avoid or cause to be avoided.Notwithstanding the foregoing, Force Majeure shall not include (a) failure of performance of any third party, including any third party selling or delivering corn to the Facility or buying or receiving Products from the Facility, except to the extent that such failure was caused by an event that would otherwise constitute Force Majeure hereunder; (b) the inability of NEDAK or the Facility to meet the requirements of Applicable Law or to obtain, maintain, or comply with all Governmental Approvals required under Applicable Law (whether such Applicable Law is in effect on the Effective Date or is subsequently amended, modified, enacted, or promulgated); or (c) economic reasons. EXECUTION VERSION "Good Operating Practices" means generally accepted and sound practices in the ethanol industry, methods and acts applicable to similarly situated ethanol facilities in the United States which at a particular time, in the exercise of reasonable judgment in light of the facts known at the time a decision is made, would be expected to accomplish the desired result in a manner consistent in all material respects with Applicable Law, reliability, safety, environmental protection, economy and expedition.With respect to the Facility, Good Operating Practices include, but are not limited to, taking reasonable steps to ensure that: (a)Adequate materials, equipment redundancy, spare parts, resources and supplies, in sufficient reliable volumes and quality, are available to meet the Facility's needs under normal conditions; (b)Sufficient qualified operating, maintenance and supervisory personnel are available and adequately experienced and trained to operate, maintain and supervise the Facility properly, efficiently and within manufacturer's guidelines and specifications; (c)Preventive, routine and non-routine maintenance and repairs are performed on a basis that ensures reliable long-term and safe operation, and are performed by knowledgeable, trained and experienced personnel utilizing proper equipment, tools and procedures; (d)Appropriate monitoring and testing are done periodically to ensure that equipment and systems are functioning as designed and to provide assurance that equipment and systems will function properly under normal conditions and emergency conditions; and (e)Equipment and systems are operated in a safe manner and in a manner safe to workers, the general public and the environment and with regard to design and operating limitations. "Governmental Approval" means any and all licenses, permits, franchises, agreements, approvals, authorizations, consents, waivers, rights, exemptions, releases, variances, exceptions, or order of or issued by, or filings with, or notice to, any Governmental Authority under Applicable Law. "Governmental Authority" means any national, state, regional or local government (whether domestic or foreign), any political subdivision thereof or any other governmental, quasi-governmental, judicial, executive, legislative, administrative, public or statutory instrumentality, authority, body, agency, department, bureau or entity or any arbitrator with authority to bind a party at law. “Guaranteed Processing Yield” shall have the meaning set forth in Section 9(a). “Hedged Volumes” shall have the meaning set forth in Section 19(a). EXECUTION VERSION “Minimum Crush Margin” shall have the meaning set forth in Section 3. “[*]” shall have the meaning set forth in Section 18. “Non-Defaulting Party” shall have the meaning set forth in Section 25(b). “NYMEX” shall mean the New York Mercantile Exchange. “Party” and “Parties” shall have the meaning set forth in the introductory paragraph of this Agreement. “Plant” shall have the meaning set forth in the recitals of this Agreement. “Processing Day” means the period consisting of all consecutive hours from 6:00 a.m. Central Time on a calendar day to 5:59:59 a.m. Central Time on the immediately following calendar day, during the Term, during which the Plant processes corn pursuant to this Agreement. “Production Month” means any calendar month during the Term of this Agreement during which corn and natural gas are converted into the Products pursuant to this Agreement. “Products” shall mean Ethanol and DGS produced at the Plant as a result of processing corn, natural gas and natural gasoline pursuant to this Agreement. “Quality Specifications” means (a) with respect to Ethanol, the quality specifications identified by number “ASTM D 4806”, as established by ASTM International (or any successor thereto), as such are in effect of the relevant date of transfer of control of Ethanol as set forth in this Agreement, (b) with respect to DGS, the applicable quality specifications set forth in Exhibit A hereto, and (c) with respect to corn, the applicable quality specifications set forth in Exhibit A hereto. “Senior Lender” means AgCountry Farm Credit Services, FLCA, a federal land credit association organized under the laws of the United States. “Tank Bottoms” means the last 87,000 gallons of Ethanol in the storage tank located at NEDAK’s transloading facility located near O’Neil, Nebraska. “Tax” means any or all taxes, governmental charges, licenses, fees permits and assessments, or increases therein, other than taxes based on net income or net worth. “Tenaska Fee” shall have the meaning set forth in Section 18. “Term” shall have the meaning set forth in Section 42. “Termination Payment” means an amount equal to the economic loss, if any, to the Non-Defaulting Party, plus any costs and expenses incurred by the Non-Defaulting Party, NEDAK ETHANOL, LLC HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE24b-2 PROMULGA1ED UNDER THE SECURITIES EXCHANGE ACT OF 1934. EXECUTION VERSION resulting from the termination of this Agreement, determined by the Non-Defaulting Party in a commercially reasonable manner. “Tolling Payment” shall have the meaning set forth in Section 18. “[*]” shall have the meaning set forth in Section 18. “[*]” shall have the meaning set forth in Section 26. “Work-in-Process” shall have the meaning set forth in Section 18(b). “Yield Default” shall have the meaning set forth in Section 9(b). “Yield Penalty” shall have the meaning set forth in Section 9(b). 2.Obligations of the Parties.The Parties shall have the following obligations:(a) NEDAK shall cooperate with Tenaska’s efforts to procure corn, natural gas and natural gasoline to be owned by Tenaska and to be delivered to the Plant; (b) NEDAK shall process the corn, natural gas and natural gasoline at the Plant to produce the Products; (c) NEDAK shall cooperate with Tenaska’s efforts to sell the Products to third parties; and (d) Tenaska shall pay NEDAK fees set forth in Section 18, each in accordance with the terms and conditions of this Agreement. 3.Minimum Crush Margin.During the Term of this Agreement, the Parties will regularly communicate regarding what the Crush Margin is expected to be for a given period of time.From time to time, NEDAK shall inform Tenaska of the minimum Crush Margin that is acceptable to NEDAK (the “Minimum Crush Margin”).[*]If Tenaska subsequently estimates that the Crush Margin will be below the Minimum Crush Margin, then Tenaska shall notify NEDAK thereof and NEDAK shall notify Tenaska whether or not NEDAK is willing to temporarily operate the Plant in such conditions. Corn Procurement.To procure the appropriate amount of corn to be processed at the Plant, Tenaska will provide bid prices to the marketplace and will contract with third parties to purchase corn and have such corn delivered directly to the Plant or to designated contracted third party facilities that may redeliver corn to the Plant as needed for production.Tenaska shall be the sole named purchaser on any contract to purchase corn as described herein, and NEDAK shall not be authorized to purchase corn on behalf of Tenaska for purposes of this Agreement.Tenaska shall be responsible for procuring all transportation related to transporting corn to the Plant.The Parties shall cooperate to schedule all transportation for deliveries of corn to the Plant.Tenaska shall utilize its best efforts to procure corn that meets the applicable Quality Specifications; provided, however, that from time to time, the Parties may agree to the procurement of lower quality corn which shall be subject to a discount schedule that is agreed to by the Parties. NEDAK ETHANOL, LLC HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE24b-2 PROMULGA1ED UNDER THE SECURITIES EXCHANGE ACT OF 1934. EXECUTION VERSION For the avoidance of doubt, if the specifications of any corn that Tenaska proposes to procure are too low in NEDAK’s sole discretion, then NEDAK may instruct Tenaska not to procure such corn for processing at the Plant. 4.Natural Gas Procurement. (a)Tenaska shall purchase the appropriate amount of natural gas to be delivered by Kinder Morgan Pipeline to the Plant to be used by NEDAK in the conversion process described in this Agreement.Tenaska or an affiliate of Tenaska shall be the sole named purchaser on any contract to purchase such natural gas, and NEDAK shall not be authorized to purchase natural gas on behalf of Tenaska for purposes of this Agreement. (b)The Parties shall cooperate to assign or release (as applicable) the transportation capacity on Kinder Morgan Pipeline from NEDAK to Tenaska or an affiliate of Tenaska for the Term of this Agreement to ensure compliance with the “shipper-must-have-title” rule enforced by the Federal Energy Regulatory Commission, and the Parties shall cooperate and take any other actions necessary to ensure compliance with all other Applicable Laws related to transporting the natural gas to the Plant. (c)NEDAK shall be solely responsible for all costs associated with such natural gas transportation capacity including, but not limited to, reservation charges, fuel charges and injection and withdrawal charges assessed by the transportation provider pursuant to the applicable transportation contract, during the period of time such transportation capacity is released to Tenaska or that may be billed in arrears pursuant to such transportation contract for services rendered during such release term.NEDAK shall arrange for direct invoicing by the transportation provider to NEDAK for such costs, and NEDAK shall provide copies of such invoices to Tenaska as soon as practicable after receipt thereof.NEDAK shall be solely responsible for all taxes, including but not limited to all property and ad valorem taxes, associated with such natural gas transportation capacity and relating to the period of time such transportation capacity is released to Tenaska, whether such taxes are assessed during such period or billed in arrears subsequent to such period, and NEDAK shall reimburse Tenaska if Tenaska is required to pay any such taxes to the taxing authority.At the end of the Term of this Agreement, the Parties shall cooperate to ensure that NEDAK shall reacquire such natural gas transportation capacity, and such covenant by each Party shall survive the expiration or termination of this Agreement. 5.Natural Gasoline Procurement.Tenaska shall be solely responsible for purchasing natural gasoline to be used at the Plant as a denaturant of the Ethanol produced pursuant to this Agreement.Tenaska shall be the sole named purchaser on any contract to purchase such natural gasoline, and NEDAK shall not be authorized to purchase natural gasoline on behalf of Tenaska for purposes of this Agreement.Tenaska shall be responsible for procuring and scheduling all transportation related to transporting natural gasoline to the Plant. 6.Title; Risk of Loss.Tenaska shall have title to all corn, natural gas and natural gasoline delivered to the Plant for processing pursuant to this Agreement and shall retain EXECUTION VERSION title throughout processing and while such commodities are being held in inventory at the Facility.Control and risk of loss of such corn and natural gasoline shall pass from Tenaska to NEDAK upon delivery thereof at the Plant. Control and risk of loss of such natural gas shall pass from Tenaska to NEDAK at the point of interconnection of the Kinder Morgan natural gas pipeline and the natural gas pipeline lateral to the Plant which is owned by NEDAK. NEDAK shall retain control and risk of loss of such corn, natural gasoline and natural gas throughout processing.Tenaska shall have title to all Products produced by the Plant pursuant to this Agreement and held in inventory at the Facility.NEDAK shall retain control and risk of loss of such Products as follows:(i) with respect to trucks that are loaded at the Plant and then travel to NEDAK’s trans-loading facility for loading into railcars, control and risk of loss of such Products shall pass from NEDAK to Tenaska at the point at which such Products leave the premises of such trans-loading facility; and (ii) with respect to trucks that are loaded at the Plant and then travel directly to a third-party purchaser for delivery, control and risk of loss of such Products shall pass from NEDAK to Tenaska at the point at which such Products leave the premises ofthe Plant.This Section 7 shall survive the expiration or termination of this Agreement. 7.Insurance. (a)NEDAK shall maintain the following insurance throughout the Term of this Agreement: (i) “All-Risk” Property Insurance covering the Facility for the full replacement cost.The all-risk property insurance coverage shall also cover the corn, natural gas and natural gasoline that is delivered to the Facility pursuant to this Agreement, as well as all Products produced pursuant to this Agreement at the then-current market value of such products at the time of loss.Tenaska shall be named as the loss payee for any claims for loss or damage to the corn, natural gas and natural gasoline or the Products. (ii) Workers’ Compensation and Employer’s Liability Insurance providing statutory benefits in accordance with the laws of the state where the work is being performed with minimum limits of $[*]each accident bodily injury by accident, $[*] each employee bodily injury by disease and $[*] policy limit bodily injury by disease. (iii) Commercial General Liability Insurance including premises and operations, third party bodily injury and property damage, broad form contractual liability coverage, products and completed operations, coverage for explosion, collapse and underground hazards, independent contractors coverage with minimum limits of $[*] per occurrence. NEDAK ETHANOL, LLC HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE24b-2 PROMULGA1ED UNDER THE SECURITIES EXCHANGE ACT OF 1934. EXECUTION VERSION (iv) Comprehensive AutomobileLiability Insurance for coverage of owned, non-owned and hired vehicles, trailers, semi-trailers designed for travel on public roads, whether licensed or not, with a minimum combined single limit of $[*] per occurrence for bodily injury, including death and property damage. (v) Excess or Umbrella Liability Insurance including Employer’s Liability Insurance over and above the limits specified in (ii), (iii) and (iv) above with a minimum limit of $[*] per occurrence. (vi) Business Interruption Insurance with a minimum overall policy limit of at least $[*], including lost business income and extra expenses due to a covered peril (including while in transit, and including extra expenses incurred by Tenaska (as an additional insured) including but not limited to those related to the termination or un-winding of any transactions or contracts entered into by Tenaska related to this Agreement), prohibition of access by a civil authority, loss of utilities, along with coverage for suspension of operations for pollutant clean-up or removal. All insurance coverages shall be provided by insurers rated A- VIII or better by A.M. Best.Tenaska shall be included as an additional insured on all polices except worker’s compensation.Within thirty (30) days of the Effective Date, NEDAK shall deliver to Tenaska certificates indicating that the coverages required under this Agreement are in full force and effect.Failure of NEDAK to maintain such insurance at any time during the Term of this Agreement shall be deemed to be an Event of Default hereunder subject to Section 25(a)(iii).NEDAK shall be solely responsible for the payment of any and all deductibles under any insurance policies obtained by NEDAK to comply with this Section 8. (b)In the event that an occurrence or event occurs for which NEDAK files a claim with its insurance carrier under its business interruption insurance (or Tenaska files such claim as an additional insured), and such insurance carrier pays NEDAK any proceeds related to such claim, then in such case, irrespective of whether NEDAK has claimed that such occurrence or event constitutes Force Majeure under this Agreement, and irrespective of anything to the contrary in this Agreement, [*] Any amount paid under any extra expense endorsement will be deemed to be a Determined Claim.This Section 8(b) shall survive the expiration or termination of this Agreement. NEDAK ETHANOL, LLC HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE24b-2 PROMULGA1ED UNDER THE SECURITIES EXCHANGE ACT OF 1934. EXECUTION VERSION 8.Guaranteed Processing Yields. (a)NEDAK shall process all corn, natural gasoline, and natural gas delivered to the Plant pursuant to this Agreement into the Products.NEDAK shall meet or exceed the following processing yields (each a “Guaranteed Processing Yield”) for the Products specified below: Yield Guaranteed Processing Yield Ethanol vs. corn [*] gallons (denatured) per Bushel DGS vs. corn [*] pounds per Bushel (DGS – dry) [*] pounds per Bushel (DGS – wet) Tenaska will measure the processing yield for each day during the Term of the Agreement.Tenaska will measure the processing yield for each of Ethanol vs. corn and DGS vs. corn (both dry and wet) to ensure that they meet the Guaranteed Processing Yields set forth above.Tenaska will measure each respective processing yield by comparing (1) [*]; to (2) [*], all based on NEDAK’s books and records.The processing yields as measured (absent manifest error) by Tenaska, shall be the “Actual Processing Yields”. (b)If, at any time during the Term of this Agreement, the Actual Processing Yields averaged over any given week during the Term are not equal to or in excess of the Guaranteed Processing Yields (a “Yield Default”), then in such case Tenaska shall have the right to hire an independent inspector, at its sole expense, to inspect the Facility and all inventories held at the Facility pursuant to Section 27 of this Agreement, in order to determine the cause of the Yield Default.Notwithstanding anything in this Agreement to the contrary, in the event that based on the findings of such independent inspector, Tenaska determines in its sole discretion that the cause of the Yield Default cannot be adequately cured by NEDAK within thirty (30) days of the inspection by the independent inspector, then such shall constitute an Event of Default with respect to NEDAK. 9.Product Quality. (a)Products produced by the Plant shall meet all of the applicable Quality Specifications for such Products.On each Business Day during the Term, NEDAK shall deliver to Tenaska (i) a certificate of analysis for all Ethanol produced by the Plant during the immediately preceding Processing Day(s); and (ii) the most recent feed quality guarantee (feed tag) for all DGS produced by the Plant during the period applicable to such feed quality guarantee.Tenaska shall have the right to test and measure the NEDAK ETHANOL, LLC HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE24b-2 PROMULGA1ED UNDER THE SECURITIES EXCHANGE ACT OF 1934. EXECUTION VERSION Products held in inventory at the Facility at a reasonable frequency, and NEDAK shall provide Tenaska and its agents and representatives reasonable access to the Facility and the inventories of such Products to perform such testing; and such right shall survive the expiration or termination of this Agreement, but only for the period required for Tenaska to remove all products to which it has title pursuant to this Agreement from the Facility premises.Such testing shall be performed at Tenaska’s sole cost. (b) In the event that any such quality tests performed by Tenaska in either (i) two (2) consecutive calendar months, or (ii) any three (3) calendar months within any rolling twelve (12) month period during the Term of this Agreement, reveal results that indicate any of such Products have failed to meet the Quality Specifications, then in such case Tenaska shall have the right to suspend the performance of its obligations under this Agreement.Tenaska shall notify NEDAK in writing of such suspension. NEDAK shall immediately take all commercially reasonable action to correct the conditions giving rise to the delivery of the non-conforming Product.Such suspension shall continue until NEDAK provides Tenaska with assurances in writing that are satisfactory to Tenaska in its reasonable judgment that the conditions causing delivery of non-conforming Product have been corrected and that NEDAK can and shall deliver Product meeting the Quality Specifications as required hereunder.If (i) NEDAK fails to give such assurances within ten (10) days after the date of Tenaska’s notice of suspension, or (ii) within the ensuing thirty (30) days after such resumption of performance, any of the Products fail to meet the Quality Specifications, such shall constitute an Event of Default hereunder with respect to NEDAK. (c)NEDAK shall be liable to Tenaska for any out-of-pocket losses, costs, or damages incurred by Tenaska associated with such Products that do not meet the Quality Specifications.This Section 10(c) shall survive the expiration or termination of this Agreement. 10.Sale of DGS. (a)Tenaska shall, with the reasonable cooperation of NEDAK, sell the DGS produced by the Plant to one or more third parties, adjusting the balance of wet and dry DGS consistent with the risk policy drafted pursuant to Section 19(b) and the objective of maximizing net proceeds from DGS taking into account energy and transportation costs, contract term and potential impact on ethanol value (i.e. carbon footprint), if applicable.Tenaska shall attempt to find potential purchasers of DGS in the market.Tenaska shall be the sole named seller on any contract to sell such DGS.NEDAK shall not be authorized to enter into any DGS sales transactions for its own account. (b)NEDAK agrees that it is not authorized to act as an agent on behalf of Tenaska to enter into any transaction, make any offer to purchase or sell any DGS, or take any other action to bind Tenaska, and agrees that it will not act in such capacity, nor represent to any third party that it is acting in such capacity on behalf of Tenaska. EXECUTION VERSION (c)If any proposed DGS sales transaction is identified by NEDAK, then NEDAK shall notify Tenaska of (i) the identity of such potential purchaser, (ii) the proposed terms of the potential DGS sale transaction (including, but not limited to, price and quantity), and (iii) the relevant contact information for such potential purchaser, so that Tenaska may attempt to enter into a contract to sell DGS to such potential purchaser. (d)Tenaska may reject any particular potential purchaser of DGS if, in Tenaska’s sole discretion, Tenaska is not willing to (1) extend credit to such potential purchaser on terms that are no more restrictive than those extended to Tenaska’s other customers that have similar creditworthiness profiles; or (2) accept contract terms that are substantially similar to those that Tenaska utilizes for other similar commodities. (e)The Parties will work in good faith to establish credit with potential DGS buyers.Such potential DGS buyers shall each be required to fully complete Tenaska’s credit application.Upon receipt of a fully-completed credit application, Tenaska shall conduct its credit evaluation process.To the extent Tenaska establishes a credit line for any such DGS buyer, then Tenaska shall communicate the limit of such credit line to NEDAK.To the extent Tenaska decides not to establish a credit line for any such DGS buyer, then Tenaska shall communicate to NEDAK that such DGS buyer’s credit limit is zero dollars ($0). 11.Sale of Ethanol. (a)Tenaska shall, with the reasonable cooperation of NEDAK, sell the Ethanol produced by the Plant to one or more third parties consistent with the risk policy drafted pursuant to Section 19(b) and the objective of maximizing net proceeds from Ethanol.Tenaska shall attempt to find potential purchasers of Ethanol in the market. Tenaska shall be the sole named seller on any contract to sell such Ethanol.NEDAK shall not be authorized to enter into any Ethanol sales transactions for its own account. (b)NEDAK agrees that it is not authorized to act as an agent on behalf of Tenaska to enter into any transaction, make any offer to purchase or sell any Ethanol, or take any other action to bind Tenaska, and agrees that it will not act in such capacity, nor represent to any third party that it is acting in such capacity on behalf of Tenaska. (c)If any proposed Ethanol sales transaction is identified by NEDAK, then NEDAK shall notify Tenaska of (i) the identity of such potential purchaser, (ii) the proposed terms of the potential Ethanol sale transaction (including, but not limited to, price and quantity), and (iii) the relevant contact information for such potential purchaser, so that Tenaska may attempt to enter into a contract to sell Ethanol to such potential purchaser. (d)Tenaska may reject any particular potential purchaser of Ethanol if,in Tenaska’s sole discretion, Tenaska is not willing to (1) extend credit to such potential purchaser on terms similar to those extended to Tenaska’s other customers with similar creditworthiness profiles; or (2) accept contract terms that are substantially different than those Tenaska utilizes for other similar commodities. EXECUTION VERSION (e)The Parties will work in good faith to establish credit with potential Ethanol buyers.Such potential Ethanol buyers shall each be required to fully complete Tenaska’s credit application.Upon receipt of a fully-completed credit application, Tenaska shall conduct its credit evaluation process.To the extent Tenaska establishes a credit line for any such Ethanol buyer, Tenaska shall communicate the limit of such credit line to NEDAK.To the extent Tenaska decides not to establish a credit line for any such Ethanol buyer, then Tenaska shall communicate to NEDAK that such Ethanol buyer’s credit limit is zero dollars ($0). 12.Transportation of Products.Tenaska shall be responsible for procuring and scheduling trucks and scheduling railcars procured by NEDAK to transport the Products from the Facility in a sufficient and timely manner.For the sake of clarity, NEDAK shall be solely responsible for procuring and scheduling trucks that transport Products betweenthe Plant and NEDAK’s transloading facility. 13.Assignment of Transactions In Effect On The Effective Date.To the extent that as of the Effective Date, NEDAK has contracts or agreements for (i) the purchase of corn, natural gas, or natural gasoline; and/or (ii) the sale of Ethanol or DGS, in either case, pursuant to which deliveries are to continue to be made subsequent to the Effective Date, then NEDAK shall provide copies of such contracts or agreements to Tenaska.If Tenaska determines in its sole discretion that it desires to take assignment of any such contracts or agreements for purposes of this Agreement, then Tenaska shall identify such contracts or agreements to NEDAK.Such determination by Tenaska may be based on a number of factors, including but not limited to the terms and conditions of each such contract or agreement, and the creditworthiness of the respective counterparty to each such contract or agreement.Once such contracts or agreements have been identified by Tenaska, NEDAK shall assign such contracts or agreements to Tenaska and Tenaska shall accept such assignment.The assignment of such contracts will be subject to the respective counterparty to each such contract or agreement providing its written consent to such assignment (to the extent required by the terms of the respective contract or agreement).To the extent such contracts and agreements are assigned from NEDAK to Tenaska, such contracts and agreements shall be performed in the normal course of business and shall be included in the calculation of the Crush Margin.If Tenaska determines in its sole discretion that it desires not to take assignment of any such contracts or agreements for purposes of this Agreement, Tenaska will cooperate with NEDAK to provide for other market alternatives with respect to such contracts. 14.Purchase of Inventories Upon The Effective Date.On the Effective Date, NEDAK shall sell to Tenaska and Tenaska shall purchase from NEDAK all corn, natural gasoline and Ethanol (except for the Tank Bottoms and except for any Ethanol to which Tenaska already has title pursuant to any transaction previously entered into between NEDAK and Tenaska), that are being held in inventory at the Facility as of 6:00 a.m. Central Time on the Effective Date.The Parties shall cooperate to agree on the exact amounts of corn, natural gasoline and/or Ethanol that will be sold pursuant to this Section 15 (which may include a Tenaska representative overseeing and/or verifying inventory measurements).The price that Tenaska shall pay to NEDAK for such products will be mutually agreed between the Parties and shall be based upon prevailing market rates in EXECUTION VERSION effect as of the Effective Date.Title to all such corn, natural gasoline and Ethanol shall pass from NEDAK to Tenaska at the time the Parties execute and deliver to each other a written confirmation setting forth the amounts of such products being sold and the associated sales prices therefor.Tenaska shall pay NEDAK the aggregate sales price for such products on the date that Tenaska pays NEDAK the first [*] as set forth in Section 18.Such inventory of corn and natural gasoline shall be processed, and such inventory of Ethanol shall be sold pursuant to the terms of this Agreement, and all resulting proceeds shall be included in the calculation of the Crush Margin. 15.Curtailment of Deliveries.With respect to the sale of Products to third parties as contemplated in this Agreement, the Parties acknowledge and agree that because Tenaska will be bearing the credit risk of such third party purchasers, but NEDAK will be overseeing the loading of such Products for delivery from the Facility, Tenaska may instruct NEDAK at any time to immediately curtail deliveries of Products to any such third party purchaser (such instruction shall be provided by written notice (e-mail acceptable), from Tenaska to NEDAK), and NEDAK shall have the obligation to abide by such instruction.In the event that Tenaska instructs NEDAK to immediately curtail deliveries of Products to any third party purchaser, and NEDAK fails to do so for whatever reason, if Tenaska suffers any economic loss as a result of such third party purchaser failing to pay Tenaska any amounts owed for such Products delivered after such instructions have been given by Tenaska to NEDAK, Tenaska shall have the right to set off the amount of such loss against any amount that Tenaska may owe to NEDAK under this Agreement. 16.Renewable Identification Numbers.Tenaska shall work with NEDAK (or its representative) to ensure that the proper documentation has been generated by NEDAK and delivered from NEDAK to Tenaska to properly create and transfer to Tenaska renewable identification numbers (RINS), associated with the Ethanol produced pursuant to this Agreement as required by the United States Environmental Protection Agency.Upon the termination of this Agreement, the Parties shall cooperate to ensure that all information or records relating to the RINS as is reasonably necessary for NEDAK to comply with the requirements of the United States Environmental Protection Agency are passed from Tenaska to NEDAK.Such obligation shall survive the termination of this Agreement. 17.Payments and Fees. (a)The difference between the costs related to the feedstocks processed pursuant to this Agreement (i.e. corn, natural gas and natural gasoline), and the sales proceeds from the sale of the resulting Products will yield a crush margin (the “Crush Margin”).A description of how the Crush Margin shall be calculated is set forth below in this Section 18.From the Crush Margin, payments will be distributed to the Parties as described in this Section 18.Tenaska will deduct and retain a fee (the “Tenaska Fee”) from the Crush NEDAK ETHANOL, LLC HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE24b-2 PROMULGA1ED UNDER THE SECURITIES EXCHANGE ACT OF 1934. Margin, and will then pay to NEDAK the remainder of the Crush Margin (the “Tolling Payment”).The Tolling Payment will be paid [*], followed by a [*].Descriptions of how such amounts shall be calculated and paid are set forth below in this Section 18. EXECUTION VERSION (b)For each Production Month during the Term of this Agreement, Tenaska shall calculate the Crush Margin as follows: Crush Margin[*] Where: [*] (c)For each Production Month, based on the calculation of the Crush Margin, Tenaska shall deduct and retain the Tenaska Fee.The Tenaska Fee shall be calculated as follows: Tenaska Fee [*] Where: [*]. Crush Margin
